DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               L.C., the mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                      and GUARDIAN AD LITEM,
                             Appellees.

       Nos. 4D19-1864, 4D19-3760, 4D19-3761 and 4D19-3763

                               [March 12, 2020]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562016DP81, 562016DP246, and 562018DP108.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals of Statewide
Guardian ad Litem Office, Tallahassee, and Morgan Lyle Weinstein of
Statewide Guardian ad Litem Office, Defending Best Interest Project
Weinstein Law, P.A., Fort Lauderdale, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.